Hyman, C. J.
A rehearing has been applied for in this case.
The law reprobates the begetting of illegitimate children, and only grants to natural children, i. e., those illegitimate children who have been acknowledged by their -natural parents, the right to receive from their natural parents by donations mortis causa, beyond what is necessary to procure them sustenance, or an occupation or profession.
This right .so to receive is to a limited extent, and on a certain contingency.
Such right is not given to bastards, i. e„ those illegitimate children who have not been acknowledged by their natural parents. O. O. 1470, 1473.
A rohearing is refused.